                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LORAIN OBOMANU, as Personal
Representative of the Estate of
Sabrie L. Alexander, Deceased

                    Plaintiff,                       Case No. 17-cv-11435
                                                     Hon. Matthew F. Leitman
v.

MILLICENT WARREN, et al.,

               Defendants.
__________________________________________________________________/

                     ORDER ON STATUS CONFERENCE

       On February 26, 2020, the Court held a telephonic status conference with

counsel for all parties. For the reasons discussed during that conference, IT IS

HEREBY ORDERED that:

      The MDOC Defendants shall conduct a thorough search for physician shift
       schedules, patient assignment schedules, and time sheets applicable to the
       medical and mental health providers remaining as Defendants in this action,
       including but not limited to Dr. Irfan, for the time period of September 10,
       2104 – November 17, 2014. (See Pla. Mot., ECF No. 196, PageID.4116,
       identifying requested documents). The search shall be completed by no later
       than March 5, 2020. By that date, counsel for the MDOC Defendants shall
       inform the other parties and the Court, in writing, if the documents in question
       exist. If the requested documents do exist, the MDOC shall promptly produce
       them.

                                           1
   Plaintiff Lorain Obomanu shall have until March 19, 2020, to give additional
     consideration to whether to dismiss any remaining Defendants from this
     action.   As the Court explained during the February 26, 2020, status
     conference, the Court expects Obomanu to conduct a very careful review in
     order to determine whether she has a good faith basis to proceed against each
     Defendant that remains and to dismiss those Defendants for whom a good
     faith basis to proceed is lacking.
   The MDOC Defendants’ request to submit a 70-page brief in support of their
     motion for summary judgment is GRANTED. The MDOC Defendants shall
     file their motion for summary judgment by no later than March 26, 2020.
   By not later than May 1, 2020, Obomanu shall file a single consolidated
     response to the summary judgment motions by the MDOC Defendants (to be
     filed by the deadline above), the Corizon Defendants (see ECF No. 194), and
     Dr. Irfan (see ECF No. 180). Obomanu shall contact the Court no later than
     two weeks before her consolidated response is due to request an extension of
     the page limitation set in the Court’s local rules.
   Dr. Irfan shall file a response to Obomanu’s motion to dismiss without
     prejudice (ECF No. 196) by no later than May 1, 2020.
   All reply briefs in support of all of the above-identified motions shall be filed
     by no later than May 22, 2020.


  IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: February 27, 2020               UNITED STATES DISTRICT JUDGE




                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 27, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
